Citation Nr: 0604048	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  94-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs VA Medical Center (VAMC) in 
Lexington, Kentucky


THE ISSUE

Entitlement to an annual clothing allowance for the year 
2002.

(Issues involving the subject matter of entitlement to 
service connection for various diseases and disabilities, 
higher initial ratings for service connected disability, and 
whether the RO has properly calculated the veteran's 
compensation benefits are the subject of a separate decision 
by the Board).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination by the 
Prosthetic Service at the Lexington, Kentucky VAMC that 
denied a claim for an annual clothing allowance for the year 
2002.

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. §§ 7101(c) and 7102(b) (West 2002).  A corrected 
copy of the transcript of that hearing is in the claims file.

In March 2005, the veteran asserted his entitlement to a 
clothing allowance for urine stains on his underwear claimed 
to be caused by service connected disability.  This issue is 
referred to the Lexington, Kentucky VAMC for appropriate 
action.


REMAND

The Prosthetics Division of the Lexington, Kentucky VAMC has 
certified for appeal an issue of entitlement to an annual 
clothing allowance for the year 2002.  The Statement of the 
Case (SOC), dated March 2004, refers to an adjudicative 
action taken in January 2004 pursuant to an application for a 
clothing allowance for the year 2002.  The VAMC determined 
that the veteran's prescribed medications of Miconazole and 
Triamicinolone were topical ointments prescribed for non-
service connected skin disability.  In a separately issued 
decision, the Board has determined that the veteran has 
placed in appellate status a claim of entitlement to service 
connection for skin disease of the feet that requires 
developmental action by the RO.  The Board must defer 
adjudication of this claim pending the RO's adjudication of 
the claim for service connection for skin disease of the 
feet.

The Board also observes from the record that the veteran has 
submitted clothing allowances for the years 1996, 1997, 1998 
and 2000.  There is no documentation of record regarding the 
VAMC's specific determinations for each application other 
than a comment that the clothing allowance has been paid on a 
recurring basis since August 2000.  The record on appeal is 
incomplete, and the VAMC must associate all documents and 
rating actions pertaining to the veteran's application for 
clothing allowances filed since 1995 prior to any further 
review of the claim.

Accordingly, this case is REMANDED for the following actions:

1.  Associate with the claims folder all 
documents and rating actions pertaining 
to the veteran's application for clothing 
allowances filed since 1995.

2.  Upon the RO's adjudication of the 
claim of entitlement to service 
connection for skin disease of the feet, 
readjudicate the claim of entitlement to 
an annual clothing allowance for the year 
2002.  If any benefit on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC) and provided an appropriate 
period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


